DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on February 12, 2019 has been entered and made of record.
Specification
The disclosure is objected to because of the following informalities:
The term “RiDAR” in paragraph [0023] ought to be changed to “LiDAR”.  
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Each claim limitation “unit” as currently recited in claims 1 (“a LiDAR projection image generation unit” and “an image generation unit”) and 9 (“encoding unit” and “decoding unit”) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A CPU and/or processor described in paragraph [0022] provide sufficient structure to archive claim functions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-6 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Pat. App. Pub. No. 2018/0322640 Al, referred as Kim hereinafter).
Regarding claim 1 as a representative claim, Kim teaches a method of generating an image by using LiDAR (see figure 3), the method comprising:
performing a reconstruction of a two-dimensional reflection intensity image, comprising: projecting three-dimensional reflection intensity data that are measured by using the LiDAR onto the two-dimensional reflection intensity image (see figure 3: output of LIDAR 306 is a 3D scene data which is transformed into two dimensional image (image 312) by camera projection 310 314 as described in para. [0056]); and
generating a color image by applying a projected two-dimensional reflection intensity image to a deep learning network (see figure 3: image 312 is used by Deep Learning CNN 326 to generate image).
Regarding claim 2, Kim further teaches wherein the deep learning network is a Fully Convolutional Network (see para. [0064]: deep learning convolution neural network CNN).
Regarding claim 4, Kim further teaches wherein the deep learning network~ comprises a network trained by using a shadowless image as an original image (see para. [0062]: ghost is removed).
Regarding claim 5, Kim further teaches wherein the generating of the color image by applying the projected two-dimensional reflection intensity image to the deep learning network comprises: applying the projected two-dimensional reflection intensity image and a measured distance to the deep learning network to generate a color image (see paras. [0057] & [0060]: the velocity data including distance is used by deep learning network to generate image).
Regarding claim 6, Kim further teaches wherein the projected two-dimensional reflection intensity image is represented by a value between 0 and 1, or between -1 and 1 (see para. [0061]: pixel in the binary image so the intensity is either 0 or 1), and wherein the color image is represented by a value between 0 and 255 (see para. [0061]: contrast image 322 so pixel value in contrast image is between 0 to 255 inherently).
Regarding claim 7, it is noted that this claim recites similar claim limitations called in the counterpart claim 1.  Therefore, claim 7 is also rejected for the same reasons as above.
Regarding claim 8, it is noted that this claim recites similar claim limitations called in the counterpart claim 2.  Therefore, claim 8 is also rejected for the same reasons as above.
Regarding claim 10, it is noted that this claim recites similar claim limitations called in the counterpart claim 4.  Therefore, claim 10 is also rejected for the same reasons as above.
Regarding claim 11, it is noted that this claim recites similar claim limitations called in the counterpart claim 5.  Therefore, claim 11 is also rejected for the same reasons as above.
Regarding claim 12, it is noted that this claim recites similar claim limitations called in the counterpart claim 6.  Therefore, claim 12 is also rejected for the same reasons as above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Salvi et al. (U.S. Pat. App. Pub. No. 2019/0035113 Al, referred as Salvi hereinafter).
The advanced statements with regard to Kim as applied to clams 1-2, 4-8 and 10-12 above are incorporated hereinafter.
Regarding claim 3 as a representative claim, Kim does not teach claim limitations “the deep learning network includes an encoding process and a decoding process, the encoding process and the decoding process being performed asymmetrically with respect to each other”.
However, such claim limitations are well known in the art as evidenced by Salvi.
Salvi, in the same field of endeavor that of image processing using neural network (see figures 1A, 2D) teaches a deep neural network employing an encoder and a decoder (see 110 of figure 1A; 210 of figure 2D; paras. [0043] – [0045] and [0058]).
The motivation for doing so is to reduce data so that the system would perform faster.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Salvi in combination with Kim for that reasons.
Regarding claim 9, it is noted that this claim recites similar claim limitations called in the counterpart claim 3.  Therefore, claim 9 is also rejected for the same reasons as above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
8/2022

/DUY M DANG/Primary Examiner, Art Unit 2667